      Case 4:20-cv-05640-YGR Document 122 Filed 10/15/20 Page 1 of 5



 1
     RACHELE R. BYRD (190634)                        PAUL R. RIEHLE (SBN 115199)
 2   BRITTANY N. DEJONG (258766)                     paul.riehle@faegredrinker.com
     WOLF HALDENSTEIN ADLER                          FAEGRE DRINKER BIDDLE &
 3   FREEMAN & HERZ LLP                              REATH LLP
     750 B Street, Suite 1820                        Four Embarcadero Center, 27th Floor
 4   San Diego, CA 92101                             San Francisco, CA 94111
     Telephone: 619/239-4599                         Telephone: (415) 591-7500
 5   Facsimile: 619/234-4599                         Facsimile: (415) 591-7510
     byrd@whafh.com
 6   dejong@whafh.com                                CHRISTINE A. VARNEY (pro hac vice)
                                                     cvarney@cravath.com
 7   MARK C. RIFKIN (pro hac vice)                   KATHERINE B. FORREST (pro hac
     MATTHEW M. GUINEY (pro hac vice)                vice)
 8   WOLF HALDENSTEIN ADLER                          kforrest@cravarth.com
     FREEMAN & HERZ LLP                              GARY A. BORNSTEIN (pro hac vice)
 9   270 Madison Avenue                              gbornstein@cravarth.com
     New York, NY 10016                              YONATAN EVEN (pro hac vice)
10   Telephone: 212/545-4600                         yeven@cravath.com
     Facsimile: 212/545-4677                         LAUREN A. MOSKOWITZ (pro hac
11   rifkin@whafh.com                                vice)
     guiney@whafh.com                                lmoskowitz@cravath.com
12                                                   M. BRENT BYARS (pro hac vice)
     Interim Class Counsel for the                   mbyars@cravath.com
13   Consumer Plaintiffs                             CRAVATH, SWAINE & MOORE LLP
                                                     825 Eighth Avenue
14   STEVE W. BERMAN (pro hac vice)                  New York, New York 10019
     ROBERT F. LOPEZ (pro hac vice)                  Telephone: (212) 474-1000
15   HAGENS BERMAN SOBOL                             Facsimile: (212) 474-3700
     SHAPIRO LLP
16   1301 Second Ave., Suite 2000                    Attorneys for Epic Games, Inc.
     Seattle, WA 98101
17   Telephone: (206) 623-7292                       THEODORE J. BOUTROUS JR. (SBN
     Facsimile: (206) 623-0594                       132099) tboutrous@gibsondunn.com
18   steve@hbsslaw.com                               RICHARD J. DOREN (SBN 124666)
     robl@hbsslaw.com                                rdoren@gibsondunn.com
19                                                   DANIEL G. SWANSON (SBN 116556)
     SHANA E. SCARLETT (SBN 217895)                  dswanson@gibsondunn.com
20   BENJAMIN J. SIEGEL (SBN 256260)                 JAY P. SRINIVASAN (SBN 181471)
     HAGENS BERMAN SOBOL                             jsrinivasan@gibsondunn.com
21   SHAPIRO LLP                                     GIBSON, DUNN & CRUTCHER LLP
     715 Hearst Avenue, Suite 202C                   333 South Grand Avenue
22   Berkeley, CA 94710                              Los Angeles, CA 90071-3197
     Telephone: (510) 725-3000                       Telephone: 213.229.7000
23   Facsimile: (510) 725-3001                       Facsimile: 213.229.7520
     shanas@hbsslaw.com
24   bens@hbsslaw.com                                Attorneys for Defendant Apple Inc.

25   Interim Class Counsel for the
     Developer Plaintiffs
26
     [Additional counsel appear on signature page]
27

28

                     JOINT PROPOSED AGENDA FOR CASE MANAGEMENT CONFERENCE
              Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
       Case 4:20-cv-05640-YGR Document 122 Filed 10/15/20 Page 2 of 5



 1                                UNITED STATES DISTRICT COURT

 2                               NORTHERN DISTRICT OF CALIFORNIA

 3                                       OAKLAND DIVISION

 4
      EPIC GAMES, INC.,                                 Case No. 4:20-CV-05640-YGR
 5
                       Plaintiff, Counter-defendant,
 6

 7                          v.

 8
      APPLE INC.,
 9
                       Defendant, Counterclaimant.
10

11
      In re Apple iPhone Antitrust Litigation           Case No. 4:11-cv-06714-YGR
12

13

14
                                                        Case No. 4:19-cv-03074-YGR
15    DONALD R. CAMERON, et al.,

16
                                          Plaintiffs, JOINT PROPOSED AGENDA FOR
17                                                    CASE MANAGEMENT CONFERENCE

18                          v.                           Date: October 19, 2020
                                                         Time: 9:30 a.m.
19                                                       Courtroom: 1, 4th Floor (via Zoom)
      APPLE INC.,
                                                         Judge: Hon. Yvonne Gonzalez Rogers
20

21                                       Defendant.

22

23                  Pursuant to the Court’s Case Scheduling and Pretrial Order dated October 6, 2020

24   (Epic Games, Inc. v. Apple Inc., 4:20-cv-05640-YGR (“Epic”), ECF No. 116) and Orders re: Case

25   Management Conference dated October 6, 2020 (Cameron, et al. v. Apple Inc., 4:19-cv-03074-

26   YGR (“Cameron”), ECF No. 119; In re Apple iPhone Antitrust Litigation, 4:11-cv-06714-YGR

27   (“Pepper”), ECF No. 232), Plaintiff Epic Games, Inc. in Epic; Plaintiffs Robert Pepper, Stephen

28                                                     -2-
                      JOINT PROPOSED AGENDA FOR CASE MANAGEMENT CONFERENCE
                Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
       Case 4:20-cv-05640-YGR Document 122 Filed 10/15/20 Page 3 of 5



 1   H. Schwartz, Edward W. Hayter, and Edward Lawrence, in Pepper (collectively, “Consumer

 2   Plaintiffs”); Plaintiffs Donald R. Cameron and Pure Sweat Basketball, Inc. in Cameron

 3   (collectively, “Developer Plaintiffs”); and Defendant Apple Inc. (“Apple”) (Apple together with

 4   Epic, Consumer Plaintiffs, and Developer Plaintiffs, the “Parties”), by and through their

 5   undersigned counsel, hereby submit the following proposed agenda for the October 19, 2020, 9:30

 6   a.m. case management conference:

 7            1. Modification of Cameron and Pepper schedule to facilitate coordination with Epic.

 8            2. Coordination across Cameron, Pepper, and Epic, including the applicability of the

 9                Orders Granting Stipulation Regarding Coordination of Discovery (Cameron ECF

10                No. 80; Pepper ECF No. 194) to Epic and to the Parties’ ongoing discussions

11                regarding coordination of:

12                        a. Discovery requests and document productions;

13                        b. Joint protocol governing the discovery of ESI;

14                        c. Fact depositions; and

15                        d. Third-party discovery.

16            3. Discovery status in Cameron and Pepper, per Section 3 of the Further Joint Case

17                Management Statements (Cameron ECF No. 175; Pepper ECF No. 244).

18            4. Discovery status in Epic, per Section 8.A of the Joint Case Management Statement

19                (Epic ECF No. 120).

20            5. Recommendations to streamline trial issues and briefing, including whether briefing

21                on certain legal issues should be staged in advance of the trial (Epic, ECF No. 116).

22            6. Zoom accessibility issues for Parties and counsel.

23

24

25

26

27

28                                                    -3-
                       JOINT PROPOSED AGENDA FOR CASE MANAGEMENT CONFERENCE
                Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
      Case 4:20-cv-05640-YGR Document 122 Filed 10/15/20 Page 4 of 5



 1
     Dated: October 15, 2020              CRAVATH, SWAINE & MOORE LLP
 2                                          Christine Varney
                                            Katherine B. Forrest
 3                                          Gary A. Bornstein
                                            Yonatan Even
 4                                          Laurent A. Moskowitz
                                            M. Brent Byars
 5

 6                                        Respectfully submitted,
 7                                        By:     /s/ Gary A. Bornstein
                                                  Gary A. Bornstein
 8
                                                 Attorneys for Plaintiff Epic Games, Inc.
 9

10

11   Dated: October 15, 2020              WOLF HALDENSTEIN ADLER FREEMAN &
                                          HERZ LLP
12                                          Mark C. Rifkin
                                            Rachele R. Byrd
13                                          Matthew M. Guiney
                                            Brittany N. DeJong
14

15                                        Respectfully submitted,

16                                        By:     /s/ Brittany N. DeJong
                                                  Brittany N. DeJong
17
                                                 Interim Class Counsel for the Consumer
18                                               Plaintiffs

19

20

21

22

23

24

25

26

27

28                                              -4-
                    JOINT PROPOSED AGENDA FOR CASE MANAGEMENT CONFERENCE
              Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
       Case 4:20-cv-05640-YGR Document 122 Filed 10/15/20 Page 5 of 5


      Dated: October 15, 2020                      HAGENS BERMAN SOBOL SHAPIRO LLP
 1                                                   Steve W. Berman
                                                     Robert F. Lopez
 2                                                   Shana E. Scarlett
                                                     Benjamin J. Siegel
 3

 4                                                 Respectfully submitted,
 5                                                 By:     /s/ Robert F. Lopez
                                                           Robert F. Lopez
 6
                                                          Interim Class Counsel for the Developer
 7                                                        Plaintiffs
 8
      Dated: October 15, 2020                      GIBSON, DUNN & CRUTCHER LLP
 9                                                    Theodore J. Boutrous Jr.
                                                      Richard J. Doren
10                                                    Daniel G. Swanson
                                                      Mark A. Perry
11                                                    Veronica S. Lewis
                                                      Cynthia E. Richman
12                                                    Jay P. Srinivasan
                                                      Ethan D. Dettmer
13                                                    Eli M. Lazarus
                                                      Harry Phillips
14

15                                                 Respectfully submitted,
16                                                 By:     /s/ Cynthia E. Richman
                                                           Cynthia E. Richman
17
                                                          Attorneys for Defendant Apple Inc.
18

19

20
                                        E-FILING ATTESTATION
21

22                  I, Gary A. Bornstein, am the ECF User whose ID and password are being used to

23   file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the

24   signatories identified above has concurred in this filing.

25
                                                                   /s/ Gary A. Bornstein
26
                                                                  Gary A. Bornstein
27

28                                                       -5-
                       JOINT PROPOSED AGENDA FOR CASE MANAGEMENT CONFERENCE
                Case Nos.: 4:20-cv-05640-YGR; 4:11-cv-06714-YGR; 4:19-cv-03074-YGR
